DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 13 September 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly-applied prior art.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (US-2018/0243584) in view of Cordero-Marcos (US-9,827,445).
	Regarding claim 1:  Nord discloses an apparatus (fig 5 and [0041] of Nord) to facilitate providing a radiation treatment plan to administer therapeutic radiation to a patient via a particular radiation treatment platform ([0030]-[0033] and [0043] of Nord), the apparatus comprising: a memory having image content regarding the patient and field geometry information regarding the particular radiation treatment platform stored therein ([0043] of Nord – “control circuitry 560 may include a memory for receiving and storing a radiation treatment plan that defines the control points of one or more treatment fields”); a control circuit operably coupled to the memory (fig 5(560) and [0043] of Nord – memory is included in the control circuitry 560, and thus operably coupled), the control circuit being configured to: access the image content regarding the patient (fig 14(1404), [0045], and [0077] of Nord); access the field geometry information (fig 14(1402), [0045], and [0076] of Nord); generate a predicted three-dimensional dose map for the radiation treatment plan as a function of both the image content regarding the patient and the field geometry information (fig 14(1406-1414), [0049]-[0050], and [0078]-[0082] of Nord), wherein the predicted three-dimensional dose map identifies radiation dose within and throughout at least part of segmented, identified structures (fig 6, fig 7, fig 16, [0031], [0045], [0050]-[0053], and [0096]-[0097] of Nord – various defined regions, which can be defined according to organs, volumes-of-interest, etc., mapped for delivery).
	Nord does not disclose wherein the predicted three-dimensional dose map identifies quantitatively and discreetly differing levels of radiation dose.
	Cordero-Marcos discloses wherein the predicted three-dimensional dose map identifies quantitatively and discreetly differing levels of radiation dose (fig 4; and column 9, line 52 to column 10, line 8 of Cordero-Marcos).
	Nord and Cordero-Marcos are analogous art because they are from the same field of endeavor, namely systems and methods for radiation treatment and radiation treatment planning.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the predicted three-dimensional dose map identify quantitatively and discreetly differing levels of radiation dose, as taught by Cordero-Marcos.  The motivation for doing so would have been to find a better dosage fit for new patients, who have no history to draw from in making dosage determinations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nord according to the relied-upon teachings of Cordero-Marcos to obtain the invention as specified in claim 1.
	Regarding claim 2:  Nord in view of Cordero-Marcos discloses the apparatus of claim 1 (as rejected above) wherein the image content regarding the patient comprises, at least in part, at least one organ mask (fig 7(610,620,630), figs 9A-9B(610,620,630), [0053]-[0054[, and [0058]-[0059] of Nord) and at least one computed tomography image (fig 6, [0052], and [0077] of Nord).
	Regarding claim 3:  Nord in view of Cordero-Marcos discloses the apparatus of claim 2 (as rejected above) wherein the at least one organ mask comprises, at least in part, a contoured planning target volume and at least one contoured organ-at-risk (fig 6 and [0045] of Nord).
	Regarding claim 4:  Nord in view of Cordero-Marcos discloses the apparatus of claim 1 (as rejected above) wherein the field geometry information comprises at least one image depicting at least part of the field geometry information (fig 7, fig 16, [0050], [0076], and [0099] of Nord).
	Regarding claim 11:  Nord discloses a method to facilitate providing a radiation treatment plan to administer therapeutic radiation to a patient via a particular radiation treatment platform (fig 5, fig 14, [0041], and [0075] of Nord), the method comprising: providing a memory having image content regarding the patient and field geometry information regarding the particular radiation treatment platform stored therein ([0043] of Nord – “control circuitry 560 may include a memory for receiving and storing a radiation treatment plan that defines the control points of one or more treatment fields”); and by a control circuit operably coupled to the memory (fig 5(560) and [0043] of Nord – memory is included in the control circuitry 560, and thus operably coupled): accessing the image content regarding the patient (fig 14(1404), [0045], and [0077] of Nord); accessing the field geometry information (fig 14 (1402), [0045], and [0076] of Nord); and generating a predicted three-dimensional dose map for the radiation treatment plan as a function of both the image content regarding the patient and the field geometry information (fig 14(1406-1414), [0049]-[0050], and [0078]-[0082] of Nord), wherein the predicted three-dimensional dose map identifies radiation dose within and throughout at least part of segmented, identified structures (fig 6, fig 7, fig 16, [0031], [0045], [0050]-[0053], and [0096]-[0097] of Nord – various defined regions, which can be defined according to organs, volumes-of-interest, etc., mapped for delivery).
	Nord does not disclose wherein the predicted three-dimensional dose map identifies quantitatively and discreetly differing levels of radiation dose.
	Cordero-Marcos discloses wherein the predicted three-dimensional dose map identifies quantitatively and discreetly differing levels of radiation dose (fig 4; and column 9, line 52 to column 10, line 8 of Cordero-Marcos).
	Nord and Cordero-Marcos are analogous art because they are from the same field of endeavor, namely systems and methods for radiation treatment and radiation treatment planning.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the predicted three-dimensional dose map identify quantitatively and discreetly differing levels of radiation dose, as taught by Cordero-Marcos.  The motivation for doing so would have been to find a better dosage fit for new patients, who have no history to draw from in making dosage determinations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nord according to the relied-upon teachings of Cordero-Marcos to obtain the invention as specified in claim 11.
	Regarding claim 12:  Nord in view of Cordero-Marcos discloses the method of claim 11 (as rejected above) wherein the image content regarding the patient comprises, at least in part, at least one organ mask (fig 7(610,620,630), figs 9A-9B(610,620,630), [0053]-[0054[, and [0058]-[0059] of Nord) and at least one computed tomography image (fig 6, [0052], and [0077] of Nord).
	Regarding claim 13:  Nord in view of Cordero-Marcos discloses the method of claim 12 (as rejected above) wherein the at least one organ mask comprises, at least in part, a contoured planning target volume and at least one contoured organ-at-risk (fig 6 and [0045] of Nord).
	Regarding claim 14:  Nord in view of Cordero-Marcos discloses the method of claim 11 (as rejected above) wherein the field geometry information comprises at least one image depicting at least part of the field geometry information (fig 7, fig 16, [0050], [0076], and [0099] of Nord).

6.	Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (US-2018/0243584) in view of Cordero-Marcos (US-9,827,445), and in further view of Hibbard (US-2019/0030370).
	Regarding claim 5:  Nord in view of Cordero-Marcos discloses the apparatus of claim 1 (as rejected above).  Nord in view of Cordero-Marcos does not disclose wherein the control circuit is configured to generate the predicted three-dimensional dose map by providing the image content regarding the patient and the field geometry information as input to a convolutional neural network model that processes the field geometry information together with the image content regarding the patient to generate the predicted three-dimensional dose map.
	Hibbard discloses wherein the control circuit is configured to generate the predicted three-dimensional dose map ([0044]-[0045] of Hibbard) by providing the image content regarding the patient and the field geometry information as input to a convolutional neural network model that processes the field geometry information together with the image content regarding the patient to generate the predicted three-dimensional dose map ([0069]-[0070] of Hibbard – patient image and geometry information and image content input into DCNN to produce 3D dose distribution).
	Nord and Hibbard are analogous art because they are from the same field of endeavor, namely systems and methods for radiation treatment and radiation treatment planning.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate the predicted three-dimensional dose map by providing the image content regarding the patient and the field geometry information as input to a convolutional neural network model that processes the field geometry information together with the image content regarding the patient to generate the predicted three-dimensional dose map, as taught by Hibbard.  The motivation for doing so would have been to provide increased processing efficiency and error reduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nord further according to the relied-upon teachings of Hibbard to obtain the invention as specified in claim 5.
	Regarding claim 6:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the apparatus of claim 5 (as rejected above) wherein the control circuit is configured to provide the image content regarding the patient and the field geometry information as input to the convolutional neural network model as stacks of two-dimensional images ([0043], [0046], and [0069]-[0070] of Hibbard – 2D slices of MRI or CT images, which are input to the DCNN).  Nord and Hibbard are combined for the reasons set forth above with respect to claim 5.
	Regarding claim 7:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the apparatus of claim 6 (as rejected above) wherein the control circuit is configured to provide the stacks of two-dimensional images via corresponding channels (fig 8, [0040]-[0043], and [0070] of Hibbard – 2D slice images sent through network channels).  Nord and Hibbard are combined for the reasons set forth above with respect to claim 5.
	Regarding claim 8:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the apparatus of claim 7 (as rejected above) wherein the channels ([0070] of Hibbard – channels for CNN for various different information – “a convolutional neural network can learn the machine parameters using a combination of patient images or image functions and images of the 3D dose distribution corresponding to the ground truth machine parameters—such additional channels of information may produce machine parameter estimates having improved accuracy”) comprise, at least in part: a computed tomography images channel ([0077] of Nord; [0041] of Hibbard); a contoured planning target volume images channel (fig 6 and [0045] of Nord; [0046] of Hibbard); a contoured organ-at-risk images channel (fig 6 and [0045] of Nord; [0046] of Hibbard); and a field geometry information channel (fig 14(1402), [0045], and [0076] of Nord).  Nord and Hibbard are combined for the reasons set forth above with respect to claim 5.
	Regarding claim 9:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the apparatus of claim 8 (as rejected above) wherein the field geometry information provided via the field geometry information channel is encoded as imagery (fig 6, [0052], and [0076]-[0077] of Nord – field geometry as a cone-beam computer tomography image).
	Regarding claim 10:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the apparatus of claim 9 (as rejected above) wherein the field geometry information that is encoded as imagery is encoded as imagery having a same resolution as the computed tomography images (fig 6, [0052], and [0076]-[0077] of Nord – field geometry encoded as a cone-beam computer tomography image, and thus has same resolution as computed tomography images).
	Regarding claim 15:  Nord in view of Cordero-Marcos discloses the method of claim 11 (as rejected above).  Nord in view of Cordero-Marcos does not disclose wherein generating the predicted three-dimensional dose map comprises providing the image content regarding the patient and the field geometry information as input to a convolutional neural network model that processes the field geometry information together with the image content regarding the patient to generate the predicted three-dimensional dose map.
	Hibbard discloses wherein generating the predicted three-dimensional dose map ([0044]-[0045] of Hibbard) comprises providing the image content regarding the patient and the field geometry information as input to a convolutional neural network model that processes the field geometry information together with the image content regarding the patient to generate the predicted three-dimensional dose map ([0069]-[0070] of Hibbard – patient image and geometry information and image content input into DCNN to produce 3D dose distribution).
	Nord and Hibbard are analogous art because they are from the same field of endeavor, namely systems and methods for radiation treatment and radiation treatment planning.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate the predicted three-dimensional dose map by providing the image content regarding the patient and the field geometry information as input to a convolutional neural network model that processes the field geometry information together with the image content regarding the patient to generate the predicted three-dimensional dose map, as taught by Hibbard.  The motivation for doing so would have been to provide increased processing efficiency and error reduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nord further according to the relied-upon teachings of Hibbard to obtain the invention as specified in claim 15.
	Regarding claim 16:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the method of claim 15 (as rejected above) wherein providing the image content regarding the patient and the field geometry information as input to the convolutional neural network model comprises providing the image content regarding the patient and the field geometry information as input to the convolutional neural network model as stacks of two-dimensional images ([0043], [0046], and [0069]-[0070] of Hibbard – 2D slices of MRI or CT images, which are input to the DCNN).  Nord and Hibbard are combined for the reasons set forth above with respect to claim 15.
	Regarding claim 17:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the method of claim 16 (as rejected above) wherein providing the stacks of two-dimensional images comprises providing the stacks of two-dimensional images via corresponding channels (fig 8, [0040]-[0043], and [0070] of Hibbard – 2D slice images sent through network channels).  Nord and Hibbard are combined for the reasons set forth above with respect to claim 15.
	Regarding claim 18:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the method of claim 17 (as rejected above) wherein the channels ([0070] of Hibbard – channels for CNN for various different information – “a convolutional neural network can learn the machine parameters using a combination of patient images or image functions and images of the 3D dose distribution corresponding to the ground truth machine parameters—such additional channels of information may produce machine parameter estimates having improved accuracy”) comprise, at least in part: a computed tomography images channel ([0077] of Nord; [0041] of Hibbard); a contoured planning target volume images channel (fig 6 and [0045] of Nord; [0046] of Hibbard); a contoured organ-at-risk images channel (fig 6 and [0045] of Nord; [0046] of Hibbard); and a field geometry information channel (fig 14(1402), [0045], and [0076] of Nord).  Nord and Hibbard are combined for the reasons set forth above with respect to claim 15.
	Regarding claim 19:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the method of claim 18 (as rejected above) wherein the field geometry information provided via the field geometry information channel is encoded as imagery (fig 6, [0052], and [0076]-[0077] of Nord – field geometry as a cone-beam computer tomography image).
	Regarding claim 20:  Nord in view of Cordero-Marcos, and in further view of Hibbard, discloses the apparatus of claim 19 (as rejected above) wherein the field geometry information that is encoded as imagery is encoded as imagery having a same resolution as the computed tomography images (fig 6, [0052], and [0076]-[0077] of Nord – field geometry encoded as a cone-beam computer tomography image, and thus has same resolution as computed tomography images).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616